Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jason J. Smith-Bey petitions for a writ of mandamus, asking this court to order the district court to direct service of his civil rights complaint on the defendants named therein. Our review of the district court’s docket reveals that the district court directed service of process on September 20, 2010, and that service was effectuated shortly thereafter. Accordingly, because the district court has taken the action Smith-Bey seeks, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.